In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 18-3713
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,
                                v.

BRIAN K. CARTER,
                                             Defendant-Appellant.
                    ____________________

        Appeal from the United States District Court for the
                      Central District of Illinois.
       No. 4:18-cr-40004-JES-JEH-1 — James E. Shadid, Judge.
                    ____________________

      ARGUED OCTOBER 2, 2019 — DECIDED JUNE 8, 2020
                ____________________

   Before BAUER, RIPPLE, and HAMILTON, Circuit Judges.
    HAMILTON, Circuit Judge. Brian Carter pleaded guilty to
possessing a ﬁrearm as a felon, see 18 U.S.C. § 922(g), after
police oﬃcers arrested him and found a stolen handgun in his
possession. At sentencing, the district court calculated his
Sentencing Guideline range based on a ﬁnding that he had
previously sustained at least two felony convictions for
“crimes of violence.” U.S.S.G. § 2K2.1(a)(2). The court im-
posed a sentence of 105 months in prison, at the top of the
2                                                  No. 18-3713

resulting guideline range. Carter appeals, arguing that the
district court erred in classifying two of his prior convictions
as crimes of violence.
    We aﬃrm. Carter had at least two prior felony convictions
that qualify as crimes of violence under the categorical ap-
proach required under the Guidelines. In light of the discus-
sion that follows, we also remind district courts that the clas-
siﬁcation of prior convictions under the Sentencing Guide-
lines can produce abstract disputes that bear little connection
to the purposes of sentencing. As the Sentencing Commission
itself has recognized since the Sentencing Guidelines were
ﬁrst adopted, district judges may and should use their sound
discretion to sentence under 18 U.S.C. § 3553(a) on the basis
of reliable information about the defendant’s criminal history
even where strict categorical classiﬁcation of a prior convic-
tion might produce a diﬀerent guideline sentencing range.
I. Factual and Procedural Background
    Four months after escaping from a work-release facility,
an intoxicated Brian Carter walked into an Illinois bar. He told
an employee that the “Woodpile”—a white-supremacist
gang—was searching for him and then walked out. The em-
ployee reported the incident to the police, who stopped Carter
on the street shortly after and discovered an active arrest war-
rant related to his escape. As he was being handcuﬀed, Carter
told the oﬃcers that he was “strapped” and gestured towards
his pants with his head. Oﬃcers seized a stolen, loaded semi-
automatic pistol from Carter’s waistband. Carter had several
prior felony convictions, so federal law prohibited him from
possessing any ﬁrearms. He later pleaded guilty to unlaw-
fully possessing a ﬁrearm in violation of 18 U.S.C. § 922(g).
No. 18-3713                                                   3

    Section 2K2.1(2) of the Sentencing Guidelines sets the base
oﬀense level for a conviction under 18 U.S.C. § 922(g) at 24 for
a defendant convicted of at least two prior “crimes of vio-
lence” as deﬁned in U.S.S.G. § 4B2.1(a). According to his
Presentence Investigation Report, Carter had two prior con-
victions that qualiﬁed as crimes of violence under that deﬁni-
tion: assault with a deadly weapon (in California) and aggra-
vated assault (in Iowa). The report did not contain many de-
tails about the California conviction but noted that the 2015
Iowa conviction resulted from a guilty plea in which Carter
admitted that he “displayed a knife during an altercation …
in violation of sections 708.1 and 708.2(3) of the Iowa Criminal
Code.” The report also documented, but did not classify, a re-
lated 2015 Iowa conviction for domestic abuse assault in
which Carter admitted that he “bit [his] wife … on her cheek
causing bodily injury.” Based on the California conviction for
assault with a deadly weapon and the Iowa conviction for ag-
gravated assault, the report set Carter’s base oﬀense level at
24. Without any prior convictions for crimes of violence, the
base oﬀense level would have been 20, and with only one
crime of violence, it would have been 22. U.S.S.G.
§ 2K2.1(a)(2)–(4).
   The government agreed that the base oﬀense level was
correctly calculated but argued that all three convictions—in-
cluding the Iowa conviction for domestic abuse assault—were
crimes of violence under the Guidelines. For his part, Carter
conceded that the California conviction for assault with a
deadly weapon was a crime of violence. He argued, however,
that the PSR set his base oﬀense level too high because neither
of his Iowa convictions qualiﬁed categorically as a crime of
violence under the Guidelines. According to Carter, Iowa de-
ﬁned aggravated assault more broadly than the generic
4                                                    No. 18-3713

meaning of the oﬀense and did not require the state to prove
threatened use of physical force as an element. He further ar-
gued that the Iowa conviction for domestic abuse assault did
not require proof that he used or threatened to use physical
force. The district court “adopt[ed] the position of the govern-
ment” that both Iowa convictions were crimes of violence”
and ruled that Carter had three qualifying convictions with-
out further elaboration. Starting with a base oﬀense level of
24, the court added two more levels because Carter’s ﬁrearm
was stolen, § 2K2.1(b)(4), and subtracted three levels for ac-
ceptance of responsibility, § 3E1.1, producing a total oﬀense
level of 23. With criminal history category V, this calculation
yielded a guideline range of 84 to 105 months in prison. The
court sentenced Carter to 105 months in prison, the high end
of that range.
II. Analysis
    On appeal, Carter argues that the district court erred in
calculating his guideline range by using base oﬀense level 24.
The Sentencing Guidelines are no longer binding, but the cor-
rect calculation of a defendant’s guideline range is “the start-
ing point and the initial benchmark” for federal sentencing.
Gall v. United States, 552 U.S. 38, 49 (2007). An incorrect calcu-
lation of the guideline range is a procedural error that we pre-
sume inﬂuenced the sentence unless the judge said otherwise.
E.g., United States v. Marks, 864 F.3d 575, 582 (7th Cir. 2017),
citing United States v. Adams, 746 F.3d 734, 743 (7th Cir. 2014);
see generally Molina-Martinez v. United States, 136 S. Ct. 1338,
1347–48 (2016) (under plain-error review, even a guideline er-
ror not challenged in district court is presumed to aﬀect de-
fendant’s substantial rights, at least if sentencing court did not
No. 18-3713                                                  5

indicate it would have imposed same sentence absent the er-
ror).
   Carter concedes that his California conviction for assault
with a deadly weapon counts as a crime of violence, so if ei-
ther of the Iowa convictions properly counts, the district
court’s guideline calculation was correct. We conclude that his
conviction for aggravated assault counts as a crime of vio-
lence under the “elements clause” of the guideline deﬁnition.
That’s enough to aﬃrm.
    Application Note 1 of U.S.S.G. § 2K2.1 instructs courts to
determine the base oﬀense level for a violation of 18 U.S.C.
§ 922(g)(1) by using the deﬁnition of “crime of violence” in
the career oﬀender guideline, § 4B1.2(a) and its Application
Note 1. Here is the deﬁnition:
       The term “crime of violence” means any oﬀense
       under federal or state law punishable by impris-
       onment for a term exceeding one year, that –
       (1) has as an element the use, attempted use, or
       threatened use of physical force against the per-
       son of another, or
       (2) is murder, voluntary manslaughter, kidnap-
       ping, aggravated assault, a forcible sex oﬀense,
       robbery, arson, extortion, or the use of unlawful
       possession of a ﬁrearm described in 26 U.S.C.
       § 5845(a) or explosive material as deﬁned in 18
       U.S.C. § 841(c).
U.S.S.G. § 4B1.2(a).
   We review de novo whether prior oﬀenses are crimes of
violence under the Sentencing Guidelines. United States v.
6                                                     No. 18-3713

Edwards, 836 F.3d 831, 834 (7th Cir. 2016). To determine
whether a prior conviction amounts to a “crime of violence,”
we apply a categorical approach that compares the elements
in the statute of conviction to the federal statute or guideline
deﬁnition. E.g., Descamps v. United States, 570 U.S. 254, 260–61
(2013). The categorical approach has developed primarily un-
der the mandatory statutory provisions of 18 U.S.C. § 924(c)
and (e), as in Descamps, but it also applies under guideline
provisions such as § 4B1.2. See Edwards, 836 F.3d at 834–35. If
the state law deﬁnes an oﬀense more broadly than the Guide-
lines, the prior conviction does not qualify as a crime of vio-
lence; if the state-law elements match up with or are narrower
than the Guidelines, however, then the prior conviction qual-
iﬁes. Taylor v. United States, 495 U.S 575, 602 (1990) (applying
18 U.S.C. § 924(e)).
     When the statute of conviction contains multiple parts, the
comparison is more complex. A statute may create multiple
oﬀenses, each with its own distinct set of elements, or it may
list multiple “means” of satisfying broader elements. Haynes
v. United States, 936 F.3d 683, 688 (7th Cir. 2019). A statute that
creates multiple oﬀenses is “divisible,” and if it is not clear
from the prior judgment which portion was violated, a court
may modify the categorical approach to examine a limited set
of documents to determine the crime of conviction. See Mathis
v. United States, 136 S. Ct. 2243, 2250 (2016); Shepard v. United
States, 544 U.S. 13, 26 (2005). If the state statute lists only
“means”—alternative ways of committing a crime—so that
jurors may convict without agreeing on how a defendant com-
mitted it, the statute is not divisible. Mathis, 136 S. Ct. at 2251.
Whether particular variants of a statute are “means” or “ele-
ments” is thus a threshold inquiry. A state supreme court de-
cision construing the statute can provide the answer. Id. at
No. 18-3713                                                    7

2256. In the absence of a controlling court decision, the text
and structure of the statute may resolve the question; in par-
ticular, if diﬀerent variants carry diﬀerent punishments, they
necessarily constitute distinct crimes with diﬀerent elements.
Id.
    We focus our analysis on Carter’s 2015 conviction for ag-
gravated assault under § 708.2(3) of the Iowa Code. “Aggra-
vated assault” is an enumerated crime of violence under
U.S.S.G. § 4B1.2(a)(2), but Carter argues that the Iowa oﬀense
is broader than the generic oﬀense for guideline purposes.
This court, unlike some other circuits, has not identiﬁed a ge-
neric deﬁnition of aggravated assault to which the Iowa stat-
ute could be compared. See, e.g., United States v. Esparza-Perez,
681 F.3d 228, 229 (5th Cir. 2012). But we need not take that
route here because a conviction under Iowa’s aggravated as-
sault statute based on display of a deadly weapon, § 708.2(3),
contains the threatened use of physical force as an element.
   Under the elements clause of § 4B1.2(a), a “crime of vio-
lence” is any state or federal oﬀense punishable by a prison
term exceeding one year that “has as an element the use, at-
tempted use, or threatened use of physical force against the
person of another.” § 4B1.2(a)(1). The Supreme Court deﬁnes
“physical force” in this context as “force capable of causing
physical pain or injury to another person.” Curtis Johnson v.
United States, 559 U.S. 133, 140 (2010) (applying Armed Career
Criminal Act).
   Carter pleaded guilty to a violation of § 708.2(3) of the
Iowa Code, which provides that an oﬀender “who commits
assault, as deﬁned in section 708.1, and uses or displays a dan-
gerous weapon in connection with the assault, is guilty of an
8                                                           No. 18-3713

aggravated misdemeanor.” 1 Iowa Code § 708.2(3) (2010). Sec-
tion 708.1, in turn, lists three diﬀerent ways for an oﬀender to
commit an assault:
        (a) Any act which is intended to cause pain or
        injury to, or which is intended to result in phys-
        ical contact which will be insulting or oﬀensive
        to another, coupled with the apparently ability
        to execute the act.
        (b) Any act which is intended to place another
        in fear of immediate physical contact which will
        be painful, injurious, insulting, or oﬀensive,
        coupled with the apparent ability to execute the
        act.
        (c) Intentionally pointing any ﬁrearm toward
        another, or displaying in a threatening manner
        any dangerous weapon towards another.
§ 708.1(2). The Iowa Supreme Court has concluded that the
diﬀerent subsections of the simple assault statute, § 708.1,
constitute distinct crimes. See, e.g., State v. Fountain, 786
N.W.2d 260, 265 (Iowa 2010) (explaining essential elements of
“assault alternatives”). 2 Accordingly, we apply the modiﬁed
categorical approach and may consult the so-called Shepard



    1 Under Iowa law, “aggravated misdemeanors” are punishable by up
to two year in prison. See Iowa Code § 903.1 (2014). They can therefore
qualify as predicate offenses under U.S.S.G. § 4B1.2(a) despite the “misde-
meanor” label in state law.
    2 Iowa amended § 708.1 in 2013, but that amendment was stylistic and

affected only the numbering of the statute’s subdivisions. We use here the
current numbering, which was also in effect in Carter's case.
No. 18-3713                                                   9

documents to determine what Carter’s oﬀense of conviction.
See Mathis, 136 S. Ct. at 2249–50.
    The judgment does not specify which type of simple as-
sault under § 708.1 provided the basis for the aggravated as-
sault conviction. And Carter’s plea agreement is not illumi-
nating: it simply reproduced the entire assault statute instead
of identifying what speciﬁc conduct the state would be re-
quired to prove in addition to the aggravating factor. The
charging information and the criminal complaint allege that
Carter “assaulted” the victim and “used or displayed a dan-
gerous weapon in connection with the assault” without spec-
ifying which kind of underlying assault. Carter admitted in
his plea agreement, however, that he displayed a knife during
an altercation. And his brief, addresses only one type of un-
derlying simple assault—”displaying in a threatening man-
ner any dangerous weapon towards another.” Section
708.1(2)(c) thus provided the basis for his aggravated assault
conviction.
    Carter insists that this type of aggravated assault does not
require proof of “the use, attempted use, or threatened use of
physical force against the person of another.” See § 4B1.2(a).
Merely displaying a weapon, he argues, does not necessarily
imply or indicate its use. He attempts to draw a distinction
between displaying a dangerous weapon in a threatening
manner and threatening to use physical force, and he says that
a person could have been convicted of this crime even if the
victim was not aware that the defendant displayed a weapon.
In support of his arguments, Carter relies primarily on the
non-precedential decision in United States v. Rico-Mendoza,
548 F. App’x 210, 213–14 (5th Cir. 2013), a pre-Mathis case in
which the Fifth Circuit applied the “crime of violence”
10                                                     No. 18-3713

deﬁnition in U.S.S.G. § 4B1.2 and decided that the Iowa ag-
gravated assault statute did not “clearly requir[e] the commis-
sion of the acts constituting an underlying generic ‘assault.’”
The court continued: “The statutes do not require use of the
weapon, threatened use of the weapon, touching another per-
son with the weapon, or that a victim even be aware that the
weapon is pointed or displayed toward them.” Id. at 214. The
government responds that Rico-Mendoza was wrongly de-
cided and urges us to adopt the reasoning of the Eighth Cir-
cuit, which has repeatedly held that Iowa’s aggravated assault
statute, § 708.2(3), deﬁnes a crime of violence. See, e.g.,
United States v. McGee, 890 F.3d 730, 737 (8th Cir. 2018);
United States v. Boots, 816 F.3d 971, 974 (8th Cir. 2016);
United States v. Maid, 772 F.3d 1118, 1121 (8th Cir. 2014).
    Carter’s conviction qualiﬁes as a crime of violence because
it required that he displayed a dangerous weapon at another
person in a threatening manner. Under the Iowa statute of
conviction, the state had to prove that: (1) in connection with
an assault, Carter “used or displayed,” § 708.2(3); (2) a dan-
gerous weapon,—i.e., an “operational weapon capable of le-
thal use,” § 702.7; and that he (3) “[i]ntentionally point[ed]
any ﬁrearm toward another, or display[ed] in a threatening
manner any dangerous weapon towards another.”
§ 708.1(2)(c). Brandishing a deadly weapon in the context of
an assault threatens “force capable of causing physical pain
or injury to another person.” Curtis Johnson, 559 U.S. at 140.
    The Supreme Court has clariﬁed that the threat of physical
force “does not require any particular degree of likelihood or
probability that the force used will cause physical pain or in-
jury; only potentiality.” Stokeling v. United States, 139 S. Ct. 544,
554 (2019) (emphasis added). Given the emphasis on potential
No. 18-3713                                                   11

over probability of injury, we agree with the Eighth Circuit’s
conclusion that “displaying an operational weapon before an-
other in an angry or threatening manner qualiﬁes as a threat-
ened use of physical force.” McGee, 890 F.3d at 736 (citations
omitted). At a minimum, Carter’s conviction required proof of
the “threatened use of physical force against the person of an-
other” suﬃcient to satisfy the elements prong of the “crime of
violence” deﬁnition under the Guidelines. U.S.S.G.
§ 4B1.2(a)(1).
    Carter’s arguments to the contrary are not persuasive. Re-
lying on Rico-Mendoza, he hypothesizes that a person could be
convicted under § 708.2(3) and § 708.1(2)(c) without proof
that the underlying assault occurred. But committing assault
is an element of the aggravated assault oﬀense: the enhanced
penalty applies only to “a person who commits an assault as
deﬁned in section 708.1.” The court in Rico-Mendoza appar-
ently concluded otherwise, but that conclusion is diﬃcult to
square with the statutory texts. Moreover, we have found no
examples of Iowa courts convicting a defendant for aggra-
vated assault for accidentally displaying a weapon or display-
ing a weapon without a victim. This makes sense because the
underlying assault statute requires the “intentional” display
of a weapon “in a threatening manner” “toward another.” Ag-
gravated assault under § 708.2(3) of the Iowa Code, with a
predicate assault under § 708.1(2)(c), necessarily involves at
least the threat to use physical force. The district court there-
fore did not err in ruling that Carter’s conviction for aggra-
vated assault in Iowa was a crime of violence.
   Because Carter’s conviction for aggravated assault quali-
ﬁes as a crime of violence, we do not address whether his do-
mestic abuse assault conviction also counts. We close with
12                                                    No. 18-3713

another of our occasional reminders about sentencing judges’
power and responsibility to exercise sentencing discretion un-
der 18 U.S.C. § 3553(a). Correct application of the Sentencing
Guidelines as written requires use of the categorical method
to classify prior convictions, as in this case. But given the facts
known about Carter’s aggravated assault conviction, or for
that matter his domestic abuse conviction, a judge could sen-
sibly ask why the abstract and hypothetical classiﬁcations
based on other ways that other defendants might violate the
same statute should be deemed important in deciding an ap-
propriate sentence in the particular defendant’s case.
See, e.g., United States v. Sonnenberg, 628 F.3d 361, 367–68 (7th
Cir. 2010) (reversing sentence based on error in classifying de-
fendant’s prior sexual abuse conviction, but noting that dis-
trict court would be free on remand to consider the facts of
defendant’s actual conduct in exercising its sentencing discre-
tion).
    Congress has provided: “No limitation shall be placed on
the information concerning the background, character, and
conduct of a person convicted of an oﬀense which a court of
the United States may receive and consider for the purpose of
imposing an appropriate sentence.” 18 U.S.C. § 3661. This
power is subject to the constitutional constraint that a con-
victed defendant has a due process right to be sentenced on
the basis of accurate information. E.g., United States v. Tucker,
404 U.S. 443, 447 (1972); United States v. Adams, 879 F.3d 826,
829 (7th Cir. 2018); United States ex rel. Welch v. Lane, 738 F.2d
863, 864 (7th Cir. 1984). The Sentencing Commission has rec-
ognized from the ﬁrst edition of the Guidelines that the crim-
inal history provisions were drafted so that some arbitrary
consequences would be inevitable, which is why the Guide-
lines have always encouraged departures (and now
No. 18-3713                                                13

variances) based on criminal history scores that are over- or
under-representative of the defendant’s culpability. See
U.S.S.G. § 4A1.3 (1987); United States v. Marks, 864 F.3d 575,
582–83 (7th Cir. 2017).
   The categorical classiﬁcation of Carter’s Iowa convictions
poses a case where it would be entirely appropriate for a sen-
tencing judge to signal that he or she has used the discretion
under § 3553(a) to impose a sentence that does not depend on
that categorical classiﬁcation. When the sentencing judge
does not take that course and hews closely to the Guidelines,
we will go through the analysis and reverse when necessary
for guideline errors. In this case, however, we agree with
Judge Shadid’s classiﬁcation and the resulting guideline cal-
culation. The judgment of the district court is AFFIRMED.